Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:15-cr-00044-RM
UNITED STATES OF AMERICA,
Plaintiff,
v.
1. FRANCISCO CALDERON-FIGUEROA,

Defendant.

 

PLEA AGREEMENT

 

The United States of America, by and through Jason R. Dunn, United States
Attorney for the District of Colorado, and Celeste Rangel, Assistant United States
Attorney, and the defendant, Francisco Calderon-Figueroa, personally and by counsel,
Natalie Stricklin, Assistant Public Defender, hereby submit the following Plea Agreement
pursuant to D.C.COLO.LCrR 11.1.

|. AGREEMENT

A. Defendant’s Plea of Guilty:

The defendant agrees to plead guilty to the sole count of the Indictment, charging
a violation of 8 U.S.C. § 1326(a) and (b)(1), illegal re-entry of a previously deported alien
following a felony conviction. The defendant further agrees to waive his appellate rights,
as set forth below.

B. Government's Obligations:

In exchange for the defendant's plea of guilty and waiver of certain appellate rights,

Court’s Exhibit

1

 
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 2 of 9

the United States agrees to (1) recommend the Court give the defendant full credit for
acceptance of responsibility, unless the defendant engages in conduct that qualifies for
the obstruction of justice enhancement under U.S.S.G. §§ 3C1.1 and 3E1.1, comment

tre anne
(note 4) between the time of the guilty plea and sentencing; (2) request a sentence atthe—

 

evver +d
‘recommend a sentenee-that accounts for the time the defendant spent in state custody

when the government's writ was not honored, which is from May 28, 2015 through April
29, 2019, or 47 months.

C. Early Disposition (“Fast Track”) Agreement:

This plea agreement is made pursuant to the District of Colorado’s early disposition
(“Fast Track”) program based on USSG 5K3.1 (“early disposition programs”). The
government agrees to file a motion for a one-level downward departure pursuant to USSG
§ 5K3.1 (“early disposition programs”). In exchange for the motion for a 1-level

downward departure described above, the defendant agrees to: (a) not file any motions

pursuant to Rule 12(b)(3), Federal Rules of Criminal Procedure; (b)-net-request-any—

 

ALS C_§ 3553fa); (c) waive certain appellate rights, as described below and (d) agree
that the Bureau of Prisons will calculate any credit for pre-trial confinement. Although
the parties understand that the Guidelines are only advisory, the United States and the
defendant stipulate and agree that this fast track disposition is appropriate and results in
a sentence that advances the sentencing goals set forth in 18 U.S.C. § 3553(a).

D. Defendant’s Waiver of Appeal:
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 3 of 9

The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the
sentence, including the manner in which that sentence is determined. Understanding
this, and in exchange for the concessions made by the government in this agreement, the
defendant knowingly and voluntarily waives the right to appeal any matter in connection
with this prosecution, conviction, or sentence unless it meets one of the following criteria:
(1) the sentence exceeds the maximum penalty provided in the statute of conviction; (2)
the sentence exceeds the advisory guideline range that applies to a total offense level of
14; or (3) the government appeals the sentence imposed. If any of these three criteria
apply, the defendant may appeal on any ground that is properly available in an appeal
that follows a guilty plea.

The defendant also knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence in any collateral attack (including, but not limited to,
a motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the
defendant from seeking relief otherwise available in a collateral attack on any of the
following grounds: (1) the defendant should receive the benefit of an explicitly retroactive
change in the sentencing guidelines or sentencing statute; (2) the defendant was deprived
of the effective assistance of counsel; or (3) the defendant was prejudiced by

prosecutorial misconduct.

ll. ELEMENTS OF THE OFFENSE

 

The parties agree that the elements of the offense to which the defendant will plead
guilty are as follows:

First. The defendant was an alien (not a citizen or national of the United States)
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 4 of 9

at the time alleged in the indictment;

Second: the defendant had previously been deported and removed from the United
States;

Third: the defendant knowingly entered and was found in the United States;

Fourth: the defendant had not received the consent of the proper legal authority to
reapply for admission to the United States.

Note: The defendant acknowledges that he was convicted of a felony prior to his
removal from the United States. This is not an essential element of the offense, but
rather is a sentencing factor for the Court. See Almendarez-Torres v. United States, 523
U.S. 224, 235 (1998).

Il. STATUTORY PENALTIES

The maximum statutory penalty for a violation of 8 U.S.C. § 1326(a) and
(b)(1) is not more than 10 years of imprisonment; not more than a $250,000 fine, or both;
not more than 3 years supervised release; and a $100 specialassessment fee. If aterm
of probation or supervised release is imposed, any violation of the terms and/or conditions
of supervision may result in an additional term of imprisonment.

IV. COLLATERAL CONSEQUENCES

This felony conviction may cause the loss of civil rights including, but not limited
to, the rights to possess firearms, vote, hold elected office, and sit on a jury. If the
defendant is an alien, the conviction may cause the defendant to be deported and
removed from the United States, to be denied admission to the United States, and to be

denied citizenship.
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 5 of 9

V. STIPULATION OF FACTS

The parties agree that there is a factual basis for the guilty plea that the defendant
will tender pursuant to this plea agreement. That basis is set forth below. Because the
Court must, as part of its sentencing methodology, compute the advisory guideline range
for the offense of conviction, consider relevant conduct, and consider the other factors
set forth in 18 U.S.C. § 3553, additional facts may be included below which are pertinent
to those considerations and computations. To the extent the parties disagree about the
facts set forth below, the stipulation of facts identifies which facts are known to be in
dispute at the time of the execution of the plea agreement.

This stipulation of facts does not preclude either party from hereafter presenting
the Court with additional facts which do not contradict facts to which the parties have
stipulated and which are relevant to the Court's guideline computations, to other 18
U.S.C. § 3553 factors, or to the Court's overall sentencing decision.

The parties stipulate and agree as follows: The defendant is a native and citizen
of El Salvador. The defendant was last removed from the United States on September
10,2010. The defendant did not seek or obtain permission to return lawfully to the United
States. In other words, the defendant did not obtain the express consent of the proper
legal authority to reapply for admission to the United States. Nonetheless, he returned.
Immigration officials became aware of the defendant's presence in the United States on
November 20, 2014.

With respect to his criminal history, the defendant has sustained the following

felony conviction prior to his removal:
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 6 of 9

e March 24, 2010: In the District Court in Arapahoe County, Colorado,
convicted for the offense of Felony Menacing, for which he was sentenced to
6 months’ jail and 6 months’ probation.

 

Vi. ADVISORY GUIDELINE COMPUTATION AND 18 U.S.C. § 3553 ADVISEMENT

The parties understand that the United States Sentencing Guidelines are only
advisory, but represent the starting point and benchmark for sentencing. The parties
understand that the imposition of a sentence in this matter is governed by 18 U.S.C. §
3553. In determining the particular sentence to be imposed, the Court is required to
consider seven factors. One of those factors is the sentencing range computed by the
Court under advisory guidelines issued by the United States Sentencing Commission.
To aid the Court in this regard, the parties set forth below their estimate of the advisory
guideline range called for by the United States Sentencing Guidelines (USSG). To the
extent that the parties disagree about the guideline computations, the recitation below
identifies the matters which are in dispute.

A. The base offense level is 8.

B. Specific offense characteristics: Convicted of a felony offense after first
order of removal for which the sentence imposed was five years or more, resulting ina
10-level increase. U.S.S.G. 2L1.2(b)(3)(A).

C. There are no victim-related, role-in-offense, obstruction and/or multiple
count adjustments. However, the parties believe that Application Note 7 is applicable to
this case and will be recommending that the Court's sentence account for the time the
defendant spent in state custody when the government’s writ was not honored.

D. The adjusted offense level therefore would be 18.

6
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 7 of 9

E. The defendant should receive a 3-level adjustment for acceptance of
responsibility under § 3E1.1. The resulting, total offense level therefore would be 15.

F. The parties understand that the defendant's criminal history computation is
tentative. The criminal history category is determined by the Court based on the
defendant's prior convictions. Based on information currently available to the parties, it
is estimated that the defendant's Criminal History Category would be V.

G. Assuming the criminal history facts known to the parties are correct, the
career offender/criminal livelihood/armed career criminal adjustments would not apply.

H. Imprisonment: The advisory guideline range of imprisonment resulting
from an offense level of 15 and the above criminal history category is 37-46 months.
However, in order to be as accurate as possible, with the criminal history category
undetermined at this time, the offense level estimated above could conceivably result in
a range from 18-51 months.

Note: As stated above, the government agrees to request a 1-level downward
departure in light of the “fast track” disposition. The range of imprisonment resulting from
an offense level of 14 and a criminal history of V would be 33-41 months. However, in
order to be as accurate as possible, with the criminal history category undetermined at
this time, the offense level estimated above could conceivably result in a range from 15-
46 months.

In any event, the guideline range would not exceed the cumulative statutory

maximum applicable to the count of conviction.

I. Fine: Pursuant to guideline § 5E1.2, assuming an estimated offense level

7
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 8 of 9

of 14, the fine range for this offense would be $7,500 to $75,000, plus applicable interest
and penalties.

J. Supervised Release: The guideline range of supervised release under

§ 5D1.2 is at least one year but not more than three years.

The parties understand that although the Court will consider the parties’ guideline
estimate, the Court must make its own determination of the applicable guideline range.
In doing so, the Court is not bound by the position of any party. The parties understand
that the Court is free, upon consideration and proper application of all 18 U.S.C. § 3553
factors, to impose that reasonable sentence which it deems appropriate in the exercise
of its discretion and that such sentence may be less than that called for by the advisory
guidelines (in length or form), within the advisory guideline range, or above the advisory
guideline range up to and including imprisonment for the statutory maximum term,

regardless of any computation or position of any party on any 18 U.S.C. § 3553 factor.
Case 1:15-cr-00044-RM Document 23 Filed 07/11/19 USDC Colorado Page 9 of 9

ENTIRE AGREEMENT

This document states the parties’ entire agreement. There are no other

promises, agreements (or "side agreements"), terms, conditions, understandings, or

assurances, express or implied.

In entering this agreement, neither the government

nor the defendant has relied, or is relying, on any terms, promises, conditions, or

assurances not expressly stated in this agreement.

Date: 7- // + 4%

Date: Jha | 14

Date: 3 \\ WA

 

yRRACES Co Cd eH 3 Le

. . Vv
Francisco Calderon-Figueroa
Defendant

Natalie Stiga ‘N
Attorney forthe-Defendant

CA_—=

Celeste Rangel
Assistant United States Attorney
